U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q /A (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-52472 CRC CRYSTAL RESEARCH CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 86-0728263 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4952 East Encanto Street, Mesa, Arizona 85205 (Address of Principal Executive Offices) (480) 452-3301 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer(1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: as of May 7, 2010 , the Registrant had outstanding 16,866,870 shares of its Common Stock, $0.001 par value. Transitional Small Business Disclosure Format (check one): Yeso No x 1 EXPLANATORY NOTE: CRC Crystal Research Corporation is filing this Amendment No. 1 on Form 10-Q/A (this "Amendment") to its quarterly report on Form 10-Q, which was filed with the Securities and Exchange Commission on August 19, 2009 (the "Original Filing") to restate and reissue its financial statements for the period ended June 30, 2009 contained in the Original Filing. The previously issued statements were reviewed by Moore and Associates Chartered Accountants and Advisors, whose registration was revoked in August of 2009. The financial statements for period ended June 30, 2009 have been restated to properly value shares issued for service completed before March 31, 2009 and for accruals of management salary and other expenses.The related footnote disclosures to the financial statements that were impacted by these restatements have also been amended.The effect of the restatement is further described in note 10 to the financial statements contained in this Amendment.In addition to the restatements discussed above, this Amendment also amends the information contained in Item 2 of the Original Filing. Except as described above, no other changes have been made to the Original Filing. Except as described above, this Amendment No. 1 on Form 10-Q/A does not reflect events occurring after the filing of the Original Filing or modify or update those disclosures, including any exhibits to the Original Filing affected by subsequent events. Information not affected by the changes described above is unchanged and reflects the disclosures made at the time of the Original Filing. Accordingly, this Amendment No. 1 on Form 10-Q/A should be read in conjunction with our filings made with the Securities and Exchange Commission subsequent to the filing of the Original Filing, including any amendments to those filings. 2 CRC Crystal Research Corporation FORM 10-Q REPORT INDEX Page No. PART I.FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) 4 Consolidated Balance Sheets as of June 30, 2009 and December 31, 2008 4 Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2009 and 2008 5 Consolidated Statements of Stockholders’ Deficit for the Six Months Ended June 30, 2009 6 Consolidated Statements of Cash Flows for the Six Months EndedJune 30, 2009 and 2008 7 Notes to Unaudited Consolidated Financial Statements for the Six Months Ended June 30, 2009 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operation 15 Item 4.Controls and Procedures 17 PART II.OTHER INFORMATION 18 Item 1.Legal Proceedings 18 Item 2.Changes in Securities 18 Item 3.Defaults on Senior Securities 18 Item 4.Submission of Matters to a Vote of Security Holders 18 Item 5.Other Information 18 Item 6.Exhibits 18 Signatures 18 3 PART I.FINANCIAL INFORMATION Item 1.Financial Statements CRC Crystal Research Corporation (A Development Stage Company) CONSOLIDATED BALANCE SHEETS As of June 30, 2009 (Unaudited), and December 31, 2008 June 30, December 31, 2009 2008 (As Restated) (As Restated) ASSETS Current assets Cash $ - $ 2,730 Total current assets - 2,730 Total assets $ - $ 2,730 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable & accrued liabilities $ 514,063 $ 313,000 Bank overdraft 512 - Accounts payable & accrued liabilities – related party 3,750 10,260 Advances from shareholders 88,552 73,954 Total Current Liabilities 606,877 397,214 Stockholders' deficit Preferred stock, authorized 50,000,000 shares, par value $0.001, no preferred stock is outstanding - - Common stock, par value $0.001, 450,000,000 shares authorized, 14,056,870 and 13,370,270 issued and outstanding, respectively 14,057 13,370 Additional paid-in capital 3,068,361 2,197,248 Deficit accumulated during development stage (3,689,295 ) (2,605,102 ) Total stockholders' deficit (606,877 ) (394,484 ) Total liabilities and stockholders' deficit $ - $ 2,730 The accompanying notes are an integral part of these statements 4 CRC Crystal Research Corporation (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Six Months Ended June 30, 2009 and the period from March 22, 1993 (Inception) to June 30, 2009 (Unaudited) March 22, 1993 Three Months Ended Six Months Ended (Inception) to June 30, June 30, June 30, 2009 (As Restated) 2008 (As Restated) 2009 (As Restated) 2008 (As Restated) 2009 (As Restated) Operating expenses General and administrative $ 67,721 $ 159,263 $ 1,035,129 $ 162,169 $ 2,414,761 Loss on sale of asset - 7,491 Patent maintenance - 5,115 - 7,070 7,070 Research and development - 331,459 Impairment of manufacturing equipment - 826,752 Professional fees 2,648 2,122 49,064 11,550 197,733 Total expenses 70,369 166,500 1,084,193 180,789 3,785,266 Loss from operations (70,369 ) (166,500 ) (1,084,193 ) (180,789 ) (3,785,266 ) Other income (expenses) Other income - 6,654 Gain on write-off of debt 230,000 Interest expense - (140,683 ) Net loss before income taxes (70,369 ) (166,500 ) (1,084,193 ) (180,789 ) (3,689,295 ) Provision for income tax - Net loss $ (70,369 ) $ (166,500 ) $ (1,084,193 ) $ (180,789 ) $ (3,689,295 ) Basic and diluted loss per share $ (0.01 ) $ (0.01 ) $ (0.08 ) $ (0.01 ) Basic and diluted weighted average number of shares outstanding 14,056,870 13,703,841 13,844,050 12,700,645 The accompanying notes are an integral part of these statements 5 CRC Crystal Research Corporation (A Development Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS' DEFICIT For the Six Months Ended June 30, 2009 (Unaudited) (As Restated) Deficit Accumulated Price During the Issue Per Common Stock Paid in Development Total Date Share Shares Amount Capital Stage Equity Balance, December 31, 2008 13,370,270 $ 13,370 $ 2,197,248 (2,605,102 ) (394,484 ) Common shares issued for services 01/16/09 $ 0.50 30,000 30 14,970 15,000 Common shares issued for assets 02/14/09 $ 0.00 44,600 45 (45 ) - Common shares issued for services 03/01/09 $ 1.40 612,000 612 856,188 856,800 Net Income / (Loss) (1,084,193 ) (1,084,193 ) Balance, June 30, 2009 14,056,870 $ 14,057 $ 3,068,361 $ (3,689,295 ) $ (606,877 ) The accompanying notes are an integral part of these statements 6 CRC Crystal Research Corporation (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) March 22, 1993 Six Months Ended (Inception) to June 30, June 30, 2009 (As Restated) 2008 (As Restated) 2009 (As Restated) Operating Activities: Net loss $ (1,084,193 ) $ (180,789 ) $ (3,689,295 ) Adjustments to reconcile net loss to cash: Depreciation - - 25,545 Loss on sale of asset - - 7,491 Impairment of manufacturing equipment - - 826,752 Common stock issued for service 871,800 20,750 1,117,550 Contributed services - - 660,000 Changes in operating assets and liabilities - Accounts payable and accrued liabilities 201,063 129,003 529,781 Bank overdrafts 512 - 512 Accounts payable and accrued liabilities – related parties (6,510 ) - 3,750 Net cash used by operating activities (17,328 ) (31,036 ) (517,914 ) Investment Activities: Equipment purchase - - (17,858 ) Manufacturing equipment purchase - - (214,109 ) Cash used by investment activities - - (231,967 ) Financing Activities: Net proceeds from advances from shareholders 14,598 32,658 291,009 Proceeds from Series A convertible notes - - 200,000 Proceeds from sale of common stock - - 258,872 Cash provided by financing activities 14,598 32,658 749,881 Net increase/(decrease) in cash (2,730 ) 1,622 - Cash, beginning of period 2,730 500 - Cash, End of Period $ - $ 2,122 $ - Supplemental Information: Interest paid $ - $ - 140,683 Income taxes paid $ - $ - $ - Non-Cash Activities: Stock issued for purchase of assets $ 45 $ 627,821 $ 627,866 Stock issued to convert notes $ - $ - $ 85,000 Stock issuedto convert related-party debt $ - $ - $ 333,175 The accompanying notes are an integral part of these statements 7 CRC Crystal Research Corporation (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1.GENERAL ORGANIZATION AND BUSINESS CRC Crystal Research Corporation (“CRC Arizona”) was organized in the state of Arizona on March 22, 1993.CRC Arizona had difficulty obtaining sufficient capital to maintain operations and ceased active operations in 1999.In June, 2006, CRC Arizona’s board approved a plan to reincorporate in the State of Nevada.CRC Arizona completed the reincorporation by filing of Articles of Merger with the States of Arizona and Nevada on September 21, 2006, which affected the merger of the CRC Arizona with and into CRC Crystal Research Corporation (“CRC Nevada”), a Nevada corporation.Prior to filing the Articles of Merger, CRC Nevada was a wholly-owned subsidiary of CRC Arizona.CRC Arizona and CRC Nevada shall be referred to collectively as the “Company.” The Company is a development stage company as defined by SFAS 7 and not a “Shell” Company.The Company is the licensee under a License Agreement dated September 25, 2006, with Single Crystal Technologies, Inc. (“SCT”), under which the Company holds a non-exclusive, worldwide license to use and employ certain intellectual property rights owned by SCT to manufacture, use and sell scintillation crystals, well logging assemblies, scintillation crystal plate assemblies and gamma camera plate assemblies.The Company intends to use the rights granted under the License Agreement to develop product and services for use in energy exploration and homeland security, among other applications, and is actively seeking capital to fund the commencement of operations. NOTE2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The relevant accounting policies and procedures are listed below. Accounting Basis The statements were prepared following generally accepted accounting principles of the United States of America consistently applied. Fiscal Year The Company operates on a December 31st fiscal year end. Loss per Share The basic loss per share is calculated by dividing the Company’s net loss available to common shareholders by the weighted average number of common shares outstanding during the period. The diluted (loss per share is calculated by dividing the Company’s net loss available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity common stock equivalents.As of June 30, 2009, the Company had 160,000 in common stock purchase warrants outstanding as common stock equivalents, respectively. These common stock warrants could potentially dilute basic Earnings Per Share (EPS) in the future but because the conversion price is in excess of the market price were not included in the computation of diluted EPS because to do so would have been anti-dilutive for the periods presented. Dividends The Company has not yet adopted any policy regarding payment of dividends. No dividends have been paid during the periods shown. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. 8 CRC Crystal Research Corporation (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE2.SUMMARY OF SIGNIFICANT ACCOUNTING PRACTICES - continued Property and Equipment Property and equipment are carried at cost and depreciated on a straight-line basis over their useful lives.Office Equipment is depreciated over five years.Manufacturing equipment is depreciated over ten years and is periodically reviewed for impairment.A gain or loss on disposal is included in the statement of operation net of cost and accumulated depreciation for all disposed assets.During 2004 the Company sold an asset and recorded a loss on disposition of $7,491. On March 31, 2008 the Company purchased the following crystal growth and materials purification equipment from SCT, LLC. The equipment was valued at fair market value, which is also the actual cost incurred by SCT, LLC (the predecessor related party) in the procurement and development of these assets. Because these are custom made assets, and have had minimal use, the Company believes that the replacement cost of these assets would be greater than the recorded value; as such no impairment was taken at the time of purchase.SCT, LLC agreed to accept 627,821 common shares for the assets purchased.The assets purchased follow: Asset Cost Purification Stations - Qty 3 Including Spare Parts and Materials $ Generator Converters - Qty 2 Gas Cabinet Total $ The Company expected to install and put these purchased assets into production by December 31, 2008.However, because of the unexpected delays (about six months) in the compliance process allowing the beginning of the funding process, the Company was unable to put these assets into production by year end resulting in the requirement to consider impairment.FAS 144, paragraph 7 states that “An impairment loss shall be recognized only if the carrying amount of the long-lived asset is not recoverable and exceeds its fair value.”Paragraph 8 states that, “A long-lived asset shall be tested for recoverability whenever events or changes in circumstances indicate that its carrying amount may not be recoverable.” In considering impairment, the Company determined to first establish the viability of the assets and the reasonableness of the booked value.It had Ken Knierim, President of Kengineering Technical Services conduct a third party evaluation of these assets.The evaluation established that the assets are viable and that the replacement value has appreciated.The Company also obtained a quote from the original manufacturer of the equipment that established the replacement cost to be in excess of the booked value. There have been no significant changes in the viability and booked value of the assets that would require impairment.However, because the assets were developed and held by a predecessor company for several years without being put into production, the question arises as to when the assets will be put into production and therefore recoverable. Because the timing of the installation and operation of the equipment is dependent on the Company’s ability to raise the necessary funds impairment is suggested.Accordingly, the Company has fully impaired these assets to be compliant with current accounting practices. Income Taxes The provision for income taxes is the total of the current taxes payable and the net of the change in the deferred income taxes. Provision is made for the deferred income taxes where differences exist between the period in which transactions affect current taxable income and the period in which they enter into the determination of net income in the financial statements. Research and Development The Company follows the policy of expensing research and development costs in the period incurred. The Company incurred $0 during the three and six month ended June 30, 2009 and 2008 and $331,459 from inception through June 30, 2009. 9 CRC Crystal Research Corporation (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 3.GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of its assets and the liquidation of its liabilities in the normal course of business.However, the Company has never generated revenues, has accumulated a loss of $3,689,295 during its development stage, and currently lacks the capital to pursue its business plan.This raises substantial doubt about the Company’s ability to continue as a going concern.The financial statements do not include any adjustments that might result from this uncertainty. Management’s Plan Management plans to seek funding from its shareholders and other qualified investors to pursue its business plan. NOTE 4.STOCKHOLDERS’ DEFICIT Common Stock The Company issued 1,042,821 shares of common stock during the six-months ended June 30, 2008 as follows: ● On March 31, 2008 the Company issued 627,821 common shares to acquire certain crystal growth and material purification assets valued at $627,821 from SCT, LLC.The assets were valued at the actual cost to the predecessor related party and the number of shares issued are the number of shares negotiated. ● On June 4, 2008 the company issued 300,000 common shares at $0.05 for consulting services of $15,000 ; 110,000 Common Shares at $0.05 for $5,500 executive compensation and 5,000 common shares at $0.05 for $ 250 bookkeeping services. The Company issued 686,600 shares of common stock during the period ended June 30, 2009 as follows: ● On January 16, 2009 the company issued 30,000 shares of common stock for accounting services. The transaction was valued at at $0.50 per share using the valuation of the company obtained in the prior period. ● On February 14, 2009 the Company issued 44,600 shares of common stock to acquire certain assets from the Company’s Chief Executive Officer. The assets were determined to have a fair market value of $0 and the transaction was valued at par. ● On March 1, 2009 the Company issued 550,000 shares of common stock to the Company’s Board of Directors and 62,000 shares of common stock for professional services. Both of these transactions were valued at the closing price of the shares on the date of issuance of $1.40 per share. Warrants and Options Information relating to warrant activity follows: Number of Shares Weighted – Average Exercise Price Total Warrants outstanding at December 31, 2007 300,000 $ 0.50 Less:Warrants Exercised - - Less: Warrants Expired (140,000 ) 0.50 Total Warrants outstanding at December 31, 2008 160,000 0.50 Less:Warrants Exercised - - Less: Warrants Expired - - Total Warrants outstanding at June 30, 2009 160,000 $ 0.50 On June 30, 2009 the Company had warrants outstanding for the purchase of an aggregate of 160,000 shares of its Common Stock, which are summarized in the table below. Warrants Exercise Expiration Outstanding Price Date $ 8-Apr-2011 Total NOTE 5.RELATED PARTY PAYABLES AND ADVANCES FROM SHAREHOLDERS License Agreement with Single Crystal Technologies, Inc. On September 25, 2006, the Company entered into a License Agreement with Single Crystal Technologies, Inc. (“SCT”), under which the Company holds a non-exclusive, worldwide license to use and employ certain intellectual property rights owned by SCT to manufacture, use and sell scintillation crystals, well logging assemblies, scintillation crystal plate assemblies and gamma camera plate assemblies. 10 CRC Crystal Research Corporation (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 5.RELATED PARTY PAYABLES AND ADVANCES FROM SHAREHOLDERS - continued SCT is owned by the Company’s CEO.Under the License Agreement, the Company is obligated to pay SCT a license fee of $50,000 when it raises at least $500,000 in capital.In addition, the Company will be obligated to pay SCT royalties in varying percentages based on the revenues received from products that incorporate the technology licensed to the Company under the License Agreement.In the event the Company fails to commence the production of products incorporating the technology licensed under the License Agreement within two years of the date of the Agreement, SCT may terminate the License Agreement at its option. The terms of the License agreement also obligates the Company to pay all the patent filing and maintenance fees associated with all the patents held and new patents developed by SCT, Inc.The agreement also grants to the Company exclusive rights to use any patents and patent improvements developed by either SCT or the Company during the license period. During the year ended December 31, 2007 the actual costs paid by a related party on behalf of the Company is $18,000 for legal fees associated with patent improvement and maintenance related to the license agreement. During the year ended December 31, 2008 the Company paid an additional $7,070 in patent maintenance fees. Advances from Shareholder As of June 30, 2009, Dr. Pandelisev has provided short term operating capital to the company in the amount of $88,552.These are non-interest bearing demand loans. As of June 30, 2009, the Company had accrued payroll for executive officer of $452,083. NOTE 6.PROVISION FOR INCOME TAXES The Company provides for income taxes under Statement of Financial Accounting Standards No. 109, Accounting for Income Taxes. SFAS No. 109 requires the use of an asset and liability approach in accounting for income taxes. SFAS No. 109 requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized.The total deferred tax asset is $608,420 as ofJune 30 , 2009 which is calculated by multiplying a 22% estimated tax rate by the cumulative NOL of $2,765,544 the total valuation allowance is a comparable $608,420 .The NOL from continuing operations does not include the $627,821 impairment expense. The provision for income taxes for the three and six months ended June 30, 2009 and 2008 is calculated by applying the statutory rate of 22% to the loss from continuing operations and deducting appropriate taxes and allowances as follows: Three Months Ended Six Months Ended 2009 2008 2009 2008 Deferred Tax Asset $ 15,481 $ 36,630 $ 238,522 $ 39,774 Valuation Allowance (15,481 ) (36,630 ) (238,522 ) (39,774 ) Current Taxes Payable - Income Tax Expense $ - $ - $ - $ - Below is a chart showing the operating losses from continuing operations and the years in which they will expire. Year Amount Expiration $ - - 1,021,249 YTD 2009 1,084,193 Total $ 3,689,295 11 CRC Crystal Research Corporation (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 7.USE OF PATENTS LICENSE, COMMITMENTS AND CONTINGENCIES On September 25, 2006, the Company entered into a License Agreement with Single Crystal Technologies, Inc. (“SCT”), under which the Company holds a non-exclusive, worldwide license to use and employ certain intellectual property rights (Patents) owned by SCT to manufacture, use and sell scintillation crystals, well logging assemblies, scintillation crystal plate assemblies and gamma camera plate assemblies. SCT is owned by Kiril A. Pandelisev, the Company’s sole officer and director.Under the License Agreement, the Company is not obligated to pay SCT the license fee of $50,000 until it raises at least $500,000 in capital.However, the Company is obligated to pay certain patent filing and maintenance fees as described below as part of cost of the license.The Company has not recorded a liability to SCT for the $50,000 because it is uncertain at this time that the Company will be able to raise sufficient capital to trigger the obligation to make this payment. The terms of the License agreement also obligate the Company to pay all the patent filing and maintenance fees associated with all the patents held and new patents developed by SCT, Inc.The agreement also grants to the Company exclusive rights to use any patents and patent improvements developed by either SCT or the Company during the license period. During the six months ended June 30, 2008 the Company paid actual patent maintenance costs of $7,070. In addition, the Company will be obligated to pay SCT royalties in varying percentages based on the revenues received from products that incorporate the technology licensed to the Company under the License Agreement.The License Agreement remains in force until the expiration of the last patent licensed by SCT to CRC. NOTE8.THE EFFECT OF RECENTLY ISSUED ACCOUNTING STANDARDS There were not accounting pronouncements issued during the reporting period that would have a material impact on the Company. NOTE9.SUBSEQUENT EVENTS On July 28, 2009, the Company issued 240,000, 260,000, and 340,000 shares of common stock to the Company’s Chief Executive Officer, Chief Operating Officer, and Chief Financial Officers, respectively. The common stock was issued in lieu of compensation per each officer’s management agreement. The shares were valued at $0.50 per share, which was determined based on the officer’s compensation in their respective management agreement. On July 31, 2009, the Company issued 190,000 shares of common stock for professional services. These transactions were valued at the closing price of the shares on the date of issuance of $.035 per share. On August 7, 2009, the Company issued 1,000,000 shares of common stock for the purchase of 100% of Arizona Quartz Tech, Inc.’s common stock. The transaction was valued at the closing price of the shares on the date of issuance of $0.035 per share. Merger On August 7, 2009, the Company entered into a merger agreement with Arizona Quartz Tech, Inc., a Arizona corporation (the “Merger”).The terms of the Merger consist of the principals and shareholders of Arizona Quartz Tech, Inc. exchanging the total amount of 100,000 common shares issued and outstanding to CRC Crystal Research Corporation in exchange for CRC Crystal Research Corporation issuing 1,000,000 common shares of restricted stock.The Merger shall qualify as a tax free reorganization under Section 368 of the Internal Revenue Code of 1986, as amended, and related sections thereunder; and the parties intend their Agreement to qualify as a "plan of reorganization" within the meaning of Treasury Regulation Sections 1.368-2(g) and 1.368-3(a), and the Merger shall qualify as a transaction in securities exempt from registration or qualification under the Securities Act of 1933, as amended, and under the applicable securities laws of each state or jurisdiction where the CRC Crystal Research Corporation security holders reside. All issued and outstanding common shares of Arizona Quartz Tech, Inc. were acquired from the principals of Arizona Quartz Tech, Inc. who are also the principal shareholders of the Company.None of the principals of Arizona Quartz Tech, Inc. are affiliates of any of the principals of CRC Crystal Research Corporation. 12 CRC Crystal Research Corporation (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE10.RESTATEMENT On August 27, 2009, the PCAOB revoked the registration of the Company’s prior auditors, Moore & Associates Chartered. The Company was notified by the SEC that, due to the revocation, a re-audit of the Company’s financial statements for the year ended December 31, 2008 would be required. On December 4, 2009, the Company’s new independent registered public accounting firm informed the registrant that, as a result of the re-audit of the Company’s financial statements for the year ended December 31, 2008, material errors in its previously issued financial statements as of and for the three and six month periods ended June 30, 2009, had been identified.These misstatements require that the financial statements as of and for the three and six month periods ended June 30, 2009 be restated. Below is a summary of the changes made to the financial statements previously filed as of and for the three and six months ended June 30, 2009. As of June 30, 2009 As Originally Reported Adjustments As Restated Accounts payable and accrued liabilities $ 374,926 $ 139,137 [1], [2],[4], [5] , [9] $ 514,063 Bank overdraft - 512 [3] 512 Accounts payable and accrued liabilities – related parties - 3,750 [9] 3,750 Advances from shareholders 83,671 4,881 [9] 88,552 Preferred stock - - Common stock 14,012 45 [6], [7] 14,057 Additional paid-in capital 6,514,039 (3,445,678 ) [6], [7] 3,068,361 Deficit accumulated during development stage (6,991,648 ) 3,302,353 (3,689,295 ) THREE MONTHS ENDED JUNE 30, 2009 As Originally Reported Adjustments As Restated General and administrative expenses 55,889 11,832 [1],[8] 67,721 Professional fees 12,649 (10,001 ) [8] 2,648 Net loss 68,538 1,831 70,369 Net loss per common share $ (0.00 ) $ (0.01 ) Weight average common shares outstanding 14,012,270 44,600 14,056,870 SIX MONTHS ENDED JUNE 30, 2009 As Originally Reported Adjustments As Restated General and administrative expenses 191,531 843,598 [1], [5], [7], [8] 1,035,129 Professional fees 66,235 (17,171 ) [6], [8] 49,064 Net loss 257,766 826,427 1,084,193 Net loss per common share (0.02 ) $ (0.08 ) Weight average common shares outstanding 13,810,292 33,758 13,844,050 Adjustment Entry Description [1] Accrue legal and professional fees incurred in the current period that remain unpaid at June 30, 2009. [2] Accrue legal and professional fees incurred in prior periods that remain unpaid at June 30, 2009. [3] To record overdraft of bank account as of June 30, 2009. [4] Accrue management salaries earned in prior periods that remain unpaid at June 30, 2009. [5] Accrue management salaries earned in the current period that remain unpaid at June 30, 2009. [6] To record shares issued for services during the three and six months ended June 30, 2009. [7] To record shares issued to directors for compensation during the six months ended June 30, 2009. [8] To record a reclassification of expenses. [9] To record a reclassification for related party payables. 13 CRC Crystal Research Corporation (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE10.RESTATEMENT - continued Below is a summary of the changes made to the financial statements previously filed for the period ended December 31, 2008. As of December 31, 2008 As Originally Reported Adjustments As Restated Cash $ 2,730 $ 2,730 Accounts payable and accrued expenses 27,330 285,670 [1],[2] 313,000 Accounts payable and accrued expenses – related parties - 10,260 [3] 10,260 Advances from shareholders 73,954 73,954 Preferred stock - - Common stock 13,370 13,370 Additional paid-in capital 2,197,248 2,197,248 Deficit accumulated during development stage $ (2,309,172 ) $ (295,930 ) $ (2,605,102 ) Adjustment Entry Description for December 31, 2008 [1] Accrue legal and accounting fees. [2] Accrue management salaries. [3] Reclass of related party payables The Company also restated its Statements of Operations for the three and six months ended June 30, 2008 to accrue $70,000 for management salaries earned during those periods.The adjustment increased general and administrative expense and the net loss for these periods by $70,000 respectively, versus what had previously been reported.There was no impact to loss per share. 14 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. Disclosure Regarding Forward Looking Statements This Quarterly Report on Form 10-Q includes forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (“Forward Looking Statements”). All statements other than statements of historical fact included in this report are Forward Looking Statements. In the normal course of its business, the Company, in an effort to help keep its shareholders and the public informed about the Company’s operations, may from time-to-time issue certain statements, either in writing or orally, thatcontain or may contain Forward-Looking Statements. Although the Company believes that the expectations reflected in such Forward Looking Statements are reasonable, it can give no assurance that such expectations will prove to have been correct. Generally, these statements relate to business plans or strategies, projected or anticipated benefits or other consequences of such plans or strategies, past and possible future, of acquisitions and projected or anticipated benefits from acquisitions made by or to be made by the Company, or projections involving anticipated revenues, earnings, levels of capital expenditures or other aspects of operating results. All phases of the Company operations are subject to a number of uncertainties, risks and other influences, many of which are outside the control of the Company and any one of which, or a combination of which, could materially affect the results of the Company’s proposed operations and whether Forward Looking Statements made by the Company ultimately prove to be accurate. Such important factors (“Important Factors”) and other factors could cause actual results to differ materially from the Company’s expectations are disclosed in this report. All prior and subsequent written and oral Forward Looking Statements attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by the Important Factors described below that could cause actual results to differ materially from the Company’s expectations as set forth in any Forward Looking Statement made by or on behalf of the Company. PLAN OF OPERATION There are many types of Crystals that the Company could produce for many different markets.Initially, the Company plans to raise funds to develop the manufacturing capability to produce sodium iodide crystals for two specific markets:homeland security and energy exploration.In both cases, initial marketing inquiries indicate that the Company will be able to sell significant quantities of the crystals if it can develop the manufacturing capability. Furthermore, Dr. Pandelisev has conducted substantial research and development into the manufacture of sodium iodide crystals, and believes his innovative process has the greatest advantages over the Bridgman-Stockbarger Method in terms of productivity and quality in the production of sodium iodide crystals.In addition, in both cases, the market is dominated by one supplier that is charging and receiving monopoly pricing for its crystals. Prototype development of sodium iodide crystals, with the proper scintillation properties, using the Company’s innovative method has been successful with respect crystals up to 4 inches by 6 inches by 1 inch thick.Each application requires crystals of a specific size and shape.There will be some research and development expense necessary to adapt the licensed technology to produce larger crystals, but management believes it will not be significant. The Company plans to invest $500,000 in equipment to become production ready, and an additional $1.25 million in years two and three. However, the required capital investment will depend greatly on the success of the Company’s marketing efforts in both industries. To become production ready and commence initial production, the Company estimates it will need 13 employees, none of whom are currently employed by the Company.The Company expects that it will need 16 employees in year 2 and 35 employees in year 3, although the actual number will depend greatly on the success of the Company’s marketing efforts in both industries. RESULTS OF OPERATIONS On August 7, 2009, the Company entered into a merger agreement with Arizona Quartz Tech, Inc., a Arizona corporation (the “Merger”).The terms of the Merger consist of the principals and shareholders of Arizona Quartz Tech, Inc. exchanging the total amount of 100,000 common shares issued and outstanding to CRC Crystal Research Corporation in exchange for CRC Crystal Research Corporation issuing 1,000,000 common shares of restricted stock.The Merger shall qualify as a tax free reorganization under Section 368 of the Internal Revenue Code of 1986, as amended, and related sections thereunder; and the parties intend their Agreement to qualify as a "plan of reorganization" within the meaning of Treasury Regulation Sections 1.368-2(g) and 1.368-3(a), and the Merger shall qualify as a transaction in securities exempt from registration or qualification under the Securities Act of 1933, as amended, and under the applicable securities laws of each state or jurisdiction where the CRC Crystal Research Corporation security holders reside. 15 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations - continued RESULTS OF OPERATIONS - continued All issued and outstanding common shares of Arizona Quartz Tech, Inc. were acquired from the principals of Arizona Quartz Tech, Inc. who are also the principal shareholders of the Company.None of the principals of Arizona Quartz Tech, Inc. are affiliates of any of the principals of CRC Crystal Research Corporation. Results of Operations for the Three Months ended June 30, 2009 and 2008 Revenues.The Company did not generate any revenues in the three months ended June 30, 2009 or 2008.In the 1990’s, the Company raised capital to finance its entry into the business of manufacturing crystals using technology developed by Dr. Kiril A. Pandelisev, but the Company was unable to commence active production.The Company has recently renewed its efforts to enter the business of manufacturing crystals, which includes signing a new license agreement to utilize the underlying technology.However, the Company will not be able to enter the business, and generate revenues, until it has raised capital. Operating Expenses.The Company incurred operating expenses of $70,369 and $166,500 in the three months ended June 30, 2009 and 2008, respectively.General and administrative expenses decreased $91,542 from 2008 due to a lack of operational activity. The operating expenses that the Company is currently incurring are not indicative of the level of expenses that will be incurred if the Company is successful at raising capital and commencing actual operations. Results of Operations for the Six Months ended June 30, 2009 and 2008 Revenues.The Company did not generate any revenues in the six months ended June 30, 2009 or 2008. Operating Expenses.The Company incurred operating expenses of $1,084,193 and $180,789 in the six months ended June 30, 2009 and 2008, respectively.General and administrative expenses increased $872,960 from 2008, primarily due to common stock issued to Company directors for services ($850,000) and the accrual of management salaries of $210,000 during the 2009 period ($70,000 of salary accrual was necessary in the 2008 period). The operating expenses that the Company is currently incurring are not indicative of the level of expenses that will be incurred if the Company is successful at raising capital and commencing actual operations. Liquidity and Capital Resources As of June 30, 2009, the Company had negative net working capital of $606,877 compared to a negative net working capital of $394,484 at December 31, 2008.At June 30, 2009, all of the Company’s current liabilities consisted of loans payable to Dr. Pandelisev or accrued liabilities for professional fees and management salaries. The Company's operations to date have been concentrated on the development of proprietary technology for homeland security applications.Through June 30, 2009, the Company funded its working capital needs primarily through the issuance of convertible notes, common stock in private placements and loans from Dr. Pandelisev.As a part of its growth strategy, however, the Company requires greater working capital to fund the costs of developing the capability to manufacture its products.The Company is currently exploring other avenues for additional financing in order to enable the Company to expedite the implementation of its business plan and achieve profitability. Going Concern Qualification The Company's independent auditors have included an explanatory paragraph in their report on the December 31, 2008 financial statements discussing issues which raise substantial doubt about the Company's ability to continue as a going concern.The going concern qualification is attributable to the Company's historical operating losses, the Company's lack of cash reserves and capital, and the amount of capital which the Company projects it needs to achieve profitable operations.The Company has not resolved the issues that caused the auditors to include the explanatory report. 16 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations - continued Off-Balance Sheet Arrangements The Company does not have any off-balance sheet arrangements that are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Item 4.Controls and Procedures. Disclosure Controls and Procedures Our management has evaluated, with the participation of our principal executive officer and principal financial officer, the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (“Exchange Act”)) as of June 30 , 2009.Disclosure controls and procedures are controls and procedures designed to reasonably ensure that information required to be disclosed in our reports filed under the Exchange Act, such as this quarterly report, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to our management, including our CEO and CFO, or persons performing similar functions, as appropriate, to allow timely decisions regarding required disclosure.Our disclosure controls and procedures include some, but not all, components of our internal control over financial reporting.Based on this evaluation, the principal executive officer and principal financial officer concluded that our disclosure controls and procedures were not effective as of June 30 , 2009 due to an existing material weakness in our internal control over financial reporting as discussed below. Change in Internal Control over Financial Reporting In our annual report on Form 10-K for the fiscal year ended December 31, 2008, management identified a material weakness due to: (1) lack of a functioning audit committee due to a lack of a majority of independent members and a lack of a majority of outside directors on our board of directors, resulting in ineffective oversight in the establishment and monitoring of required internal controls and procedures; (2) inadequate segregation of duties consistent with control objectives; and (3) ineffective controls over period end financial disclosure and reporting processes. Management believes that this material weakness did not have an effect on our current financial results due to the limited amount of transactions.However, management believes that this material weakness could result in a material misstatement in our financial statements in future periods. There were no changes in our internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that occurred during the fiscal quarter ended June 30 ,2009, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting.However, as discussed above, we have identified a material weakness in our internal control over financial reporting. Plan for Remediation In an effort to remediate the identified material weaknesses and other deficiencies and enhance our internal controls, we have initiated, or plan to initiate, the following series of measures: We will create a position to segregate duties consistent with control objectives and will increase our personnel resources and technical accounting expertise within the accounting function when funds are available to us.We also plan to appoint one or more independent members to our board of directors who shall be appointed to an audit committee.This will result in a fully functioning audit committee who will undertake the oversight in the establishment and monitoring of required internal controls and procedures. We anticipate that these initiatives will be at least partially, if not fully, implemented by September 30, 2009.Additionally, we plan to test our updated controls and remediate our deficiencies by September 30, 2009. 17 PART II.OTHER INFORMATION. Item 1.Legal Proceedings. None. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3.Defaults upon Senior Securities. None. Item 4.Submission of Matters to a Vote of Security Holders. None. Item 5.Other Information. None. Item 6.Exhibits. Reference is made to the Index to Exhibits following the signature page to this report for a list of all exhibits filed as part of this report. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRC CRYSTAL RESEARCH CORPORATION Date: May 10, 2010 /s/ Kiril A. Pandelisev By: Kiril A. Pandelisev, Chief Executive Officer AndChief Financial Officer 18 EXHIBIT INDEX Exhibit Number Description and Incorporation by Reference 31* Rule13a-14(a)/15d-14(a) Certification by the Chief Executive Officer and Chief Financial Officer 32* Certification by the Chief Executive Officer and Chief Financial Officer pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 *Filed herewith. 19
